FIELD, Circuit Justice.
The defendant moves to strike out of the complaint as irrelevant and redundant all that part which refers to the suit in equity between the same parties in relation to the patent and its infringement, which is the subject of the present action. That suit was brought for an account of the gains and profits alleged to have accrued from making and using the inventions patented, and for an injunction against further infringement. After the defendant bad appeared and answered, and on its motion, the court made an order staying all proceedings in the suit until the plaintiffs could bring an action at law to determine their legal right to the alleged inventions. The present action was accordingly brought.
In the complaint filed no damages for the alleged infringement of the patent rights of the plaintiff are asked, and the suit in equity and the order of the court are referred to in explanation of this fact, to show that the action was instituted for the special and limited purpose mentioned. In this view, the matter which the defendant moves to have-stricken out of the complaint is not irrelevant nor redundant. It shows the relation of the action at law to the suit in equity and will prevent any judgment recovered from operating as a bar to an accounting in that suit should the case presented authorize that proceeding.
If the case as stated in the bill does not authorize a court of chancery to decree an accounting or grant an injunction, as .con-, tended by counsel, upon the authority of Sanders v. Logan [Case No. 12.295], the defendant must urge his objection on that ground in that suit. The sufficiency of the facts there alleged cannot be considered on this application.
Motion denied.
[For other cases involving this patent, see Knox v. Great Western Quicksilver Min. Co., Case No. 7,907; Knox v. Great Western Quicksilver Min. Co., 4 Fed. 809; Knox v. New Idria Min. Co., Id. 813.]